Citation Nr: 1541455	
Decision Date: 09/25/15    Archive Date: 10/02/15

DOCKET NO.  13-21 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an effective date earlier than November 6, 2003, for the grant of service connection for ischemic heart disease.

2.  Entitlement to an initial rating in excess of 10 percent disabling for ischemic heart disease, including an earlier effective date for the 100 percent rating.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Hubers, Associate Counsel



INTRODUCTION

The Veteran had active service from September 1958 to October 1984.

This case comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran initially requested a Board hearing to be held at the RO, but, in August 2014, the Veteran withdrew that request.  The Board may proceed to the merits without a hearing.  38 C.F.R. § 20.702(e).

The issues on appeal have been recharacterized as above.  In his July 2013 substantive appeal (Form 9), the Veteran indicated that he was "only appealing these issues":  1.  "[T]he date of 11/06/2003 first establishing service connection for IHD at the 10% rate"; and 2. "I think my IHD should be evaluated 100% disabling from" the date of his heart attack, i.e. January 5, 2001.  See also December 2011 Notice of Disagreement (expressing disagreement with the assignment of a 2003 effective date and disagreement with the rating assigned, arguing particularly for a 100 percent rating from November 2007).  While the RO characterized the issues as entitlement to an earlier effective date for IHD and entitlement to an earlier effective date for "total evaluation for coronary artery disease, status post MI & ischemic cardiomyopathy with ACID implant", the actual issues on appeal are the effective date for the grant of service connection for IHD and the initial rating assigned for that condition.  See 38 C.F.R. § 20.202; Moody v. Principi, 360 F.3d 1306, 1310 (Fed. Cir. 2004) (emphasizing that pro se filings must be read liberally); see also Robinson v. Shinseki, 557 F.3d 1355, 1362 (Fed. Cir. 2009) (holding that "the veteran's efforts to raise issues on direct appeal should be liberally construed"); Percy v. Shinseki, 23 Vet. App. 37, 47 (2009) ("the Board is required to address all claims reasonably raised in the Appellant's Substantive Appeal and in all of his documents and oral testimony submitted prior to the Board's decision").

In recharacterizing the issues as involving ischemic heart disease only, the Board notes that (a) the Veteran's substantive appeal only references ischemic heart disease and, more importantly, (b) ischemic heart disease (IHD) and coronary artery disease (CAD)  are two terms for the same condition.  See 38 C.F.R. § 3.309(e) (including in the list of diseases associated with exposure to herbicide agents:  "Ischemic heart disease (including, but not limited to,...atherosclerotic cardiovascular disease including coronary artery disease...").  The RO, in rating the Veteran's heart conditions, has combined the separately granted IHD and CAD in a single diagnostic code.  In short, despite the issuance of rating decisions and statements of the case separately adjudicating IHD and CAD claims, the RO has appropriately treated the service-connected IHD and CAD as a single service-connected disability in rating the heart condition.  The Board will refer to the service-connected disability as IHD.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to an initial rating in excess of 10 percent disabling for ischemic heart disease is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

The Veteran did not file, prior to November 6, 2003, any formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to service connection for ischemic heart disease or any other heart condition.






CONCLUSION OF LAW

The criteria for an effective date earlier November 6, 2003, for the grant of service connection for ischemic heart disease have not been met.  38 U.S.C.A. §§ 5103(a), 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.114, 3.155, 3.157, 3.400, 3.816 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and to Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In the instant case, notice was provided to the Veteran in November 2010 prior to the initial adjudication of his claims.  The contents of the notice letter fully comply with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The Board concludes that VA satisfied its duties to notify the Veteran.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2015).

VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO associated with the claims file the Veteran's service treatment records, private treatment records, and VA treatment records.  The Veteran has not identified any relevant records aside from those that are already in evidence.  So, the Board concludes that VA has made every reasonable effort to obtain all records relevant to the Veteran's claim.

VA also satisfied its duty to obtain medical examinations.  In December 2010, VA provided the Veteran with a medical examination with respect to his heart condition.  The examination is adequate as the VA examiner reviewed the Veteran's pertinent medical history, conducted a clinical evaluation of the Veteran, and provided adequate discussion of relevant symptomatology.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  The Veteran has not alleged that the examination or resulting opinions were inadequate.

VA has no obligation to obtain further medical examinations or opinions in connection with the claims on appeal.  See 38 U.S.C.A. § 5103(A)(d); see also Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003).

In conclusion, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issues on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

II.  General Legal Principles

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122, 128-29 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1381 (Fed. Cir. 2000).

In deciding the Veteran's claim, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event; or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.


III.  Earlier-Effective Date for Service Connection for IHD

The Veteran argues that he had a "heart attack on January 5, 2001," so he should be service-connected for IHD from that date.  July 2013 VA Form 9 (Substantive Appeal); see also December 2011 Notice of Disagreement.  The Board will review the pertinent facts and legal principles to determine the appropriate effective date. 

A brief review of the procedural history and regulatory developments is necessary for a complete understanding of this matter.

Importantly, prior to October 2003, the Veteran had never filed a claim of entitlement to service connection for any condition.  His only prior claims involved entitlement to education benefits and entitlement to benefits based on the permanent incapacity for self-support of his child.

On October 10, 2003, VA received the Veteran's claim of entitlement to service connection for prostate cancer based on exposure to herbicide agents during his Vietnam service.  In connection with that claim, the Veteran identified private treatment records.  The RO requested the identified records from the private treatment provider and, on November 6, 2003, the RO received those private treatment records.  See October 2003 Request for Private Treatment Records (with a received date stamp by VA of November 6, 2003, with medical records attached).  Those private treatment records included notations of ischemic heart disease.

The RO granted entitlement to service connection for prostate cancer in a January 2004 rating decision and assigned a 100 percent rating effective October 17, 2003.  Thereafter, VA received additional medical records (both private and VA) and made adjustments to the Veteran's assigned rating for prostate cancer (and residuals thereof).  The Veteran made no other claims during this time.

On August 13, 2010, the Veteran filed a claim of entitlement to service connection for ischemic heart disease.  The RO granted that claim in a January 2011 rating decision, assigned a 10 percent disability rating, and assigned an effective date of November 6, 2003, which, as noted above, was "the date [VA] received medical records showing a diagnosis of heart disease."

Legal Principles:  Effective Date

Generally, if a claim is received within 1 year after separation from service, the effective date shall be "day following separation from active service."  38 C.F.R. § 3.400(b)(2).  Otherwise, the effective date shall be date of claim or date entitlement arose, whichever is later.  Id. (emphasis added).

There are various exceptions to this general rule, most of which are not relevant here.  See, e.g., 38 C.F.R. §§ 3.156(c) (if VA receives or associates with the claims file relevant official service department records at any time after VA issues a decision on a claim, VA will reconsider the claim); 38 C.F.R. § 3.400(c)(i) (claims of entitlement to service connection for cause of death); 38 C.F.R. § 3.153 (application on jointly prescribed forms for SSA death benefits will be considered a claim for VA death benefits, and will be considered to have been received by VA as of the date it was received by SSA).  There are, however, two relevant exceptions to the general rule.  

The first is for a grant of benefits pursuant to a liberalizing law.  Effective dates of awards on the basis of liberalizing laws or VA issues are assigned in accordance with the facts found, but usually are not earlier than the effective date of the change.  38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114.  If the claim is reviewed on the initiative of VA or by request of the Veteran/claimant within 1 year from the effective date of the law or VA issue, then the proper effective date is the same date the change of law went into effect.  38 C.F.R. § 3.114(a)(1).  If the claim is reviewed on the initiative of VA or by request of the Veteran/claimant more than 1 year after the effective date of the law or VA issue, the effective date will be one year prior to the date of administrative review or Veteran/claimant request if the Veteran met all of the requirements for eligibility as of the date of the liberalizing law.  38 C.F.R. § 3.114(a)(2) or (3).

The second relevant exception relates to claims based on exposure to herbicide agents (e.g. Agent Orange).  VA has promulgated special rules for the effective dates for the award of presumptive service connection based on exposure to herbicides, pursuant to orders of a United States District Court in the class action of Nehmer v. United States Department of Veterans Affairs.  See 38 C.F.R. § 3.816.  If a Nehmer "class member" is entitled to disability compensation for a "covered herbicide disease," the effective date of the award will be the later of the date such claim was (originally) received by VA or the date the disability arose.  38 C.F.R. § 3.816(c)(1)-(2).  Specifically, a Nehmer class member is defined as a Vietnam veteran who has a "covered herbicide disease."  Id.  The Veteran served in the country of Vietnam during the Vietnam War era and, therefore, is a "Vietnam veteran" as defined in the regulations. See 38 C.F.R. § 3.307(a)(6).  A "covered herbicide disease" is any of the diseases for which the Secretary of Veterans Affairs has established a presumption of service connection before October 1, 2002 pursuant to the Agent Orange Act of 1991.  The new diseases (e.g. ischemic heart disease) added to the list of presumptive disabilities in August 31, 2010, are not technically part of 38 C.F.R. § 3.816(b)(2).  Id.; but see 75 Fed. Reg. 53,202 (August 31, 2010).  Notwithstanding the language of 38 C.F.R. § 3.816, however, notice accompanying the issuance of the final August 31, 2010 rule specifically notes the Nehmer provisions apply to the newly covered diseases, including ischemic heart disease.  Id.

In summary, the effective date of the Veteran's claim of entitlement to service connection will be one of the following:

1. The date of claim or the date entitlement arose, whichever is later. 38 C.F.R. § 3.400(b)(2).  (General rule)
2. The date the change of law went into effect.  38 C.F.R. § 3.114(a)(1).  (Liberalizing law)
3. The date such claim was (originally) received by VA or the date the disability arose, whichever is later.  38 C.F.R. § 3.816(c)(1)-(2).  (Herbicide agents)
As the above clarifies, the date of entitlement to a grant of service connection under the facts of this case could only precede the date of claim if the claim was filed after, but within one year, of the effective date of the change in law permitting presumptive service connection for ischemic heart disease.

Analysis of Earlier Effective Date Claim

Ischemic heart disease (to include coronary artery disease) was added to the list of diseases associated with exposure to herbicide agents effective August 31, 2010.  See 75 Fed. Reg. 53,202 (August 31, 2010).  Therefore, the earliest effective date based on 38 C.F.R. § 3.114 would be August 31, 2010.  The Veteran was granted an effective date of November 6, 2003, so cannot benefit from assignment of an effective date based on that regulation.

Under either the general rule (38 C.F.R. § 3.400(b)(2)) or the special rule applicable to diseases associated with exposure to herbicide agents (38 C.F.R. § 3.816), the effective date is the date of claim or the date the disability (or entitlement) arose, whichever is later.

The Veteran contends, and private treatment records associated with the claims file verify, that he experienced a myocardial infarction on January 5, 2001.  Myocardial infarction is among the conditions considered ischemic heart disease, see 38 C.F.R. § 3.309(e), so the available evidence establishes that the Veteran's disability arose on January 5, 2001.  (The Board need not discuss whether "entitlement" to benefits for that disability also arose in January 2001 where that disability was not then subject to service connection.  The January 2001 date will be assigned as the effective date unless the date of claim is later.)

Next, the Board must determine the date that the Veteran filed a claim of entitlement to service connection for ischemic heart disease (or a heart condition generally).  A claim is "a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p).  The essential elements for any claim, whether formal or informal, are: (1) An intent to apply for benefits; (2) An identification of the benefits sought; and (3) A communication in writing.  Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009); see also MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 2006) (holding that the plain language of the regulations requires a claimant to have intent to file a claim for VA benefits).  

As noted above, the Veteran did not file any claims of entitlement to service connection prior to his October 2003 claim of entitlement to service connection for prostate cancer.  He also had not submitted (nor did VA have) any medical records indicating that the Veteran had a heart disability.  His October 2003 claim listed only prostate cancer as a disability for which he was seeking compensation.  The Board finds that the October 2003 claim did not identify any heart condition and did not indicate any intent to obtain benefits for a heart disability.

As also discussed above, VA received medical records establishing that the Veteran had ischemic heart disease on November 6, 2003.  Resolving all doubt in the Veteran's favor, the RO construed the receipt of those records as a claim of entitlement to service connection for ischemic heart disease.  See January 2011 Rating Decision; 38 C.F.R. §§ 3.155 (informal claims) and 3.157(a) ("A report of examination or hospitalization which meets the requirements of this section will be accepted as an informal claim for benefits under an existing law or for benefits under a liberalizing law or Department of Veterans Affairs issue, if the report relates to a disability which may establish entitlement.").  The Board need not address whether there was any error in that determination, because, if there was, the Veteran can only benefit from construing the reference to ischemic heart disease in those medical records as a claim of entitlement to service connection for that condition.

Consequently, the date disability arose was January 5, 2001, and the date of claim was November 6, 2003.  The later of those dates is November 6, 2003, so that is the proper effective date for the Veteran's claim of entitlement to service connection for ischemic heart disease.  38 C.F.R. § 3.816(c)(1)-(2).

The Veteran does not meet the criteria for establishing an effective date prior to November 6, 2003, for the grant of service connection for ischemic heart disease.  The pertinent legal authority governing effective dates is clear and specific, and the Board is bound by such authority.  On the facts found above, an effective date for the grant of service connection for ischemic heart disease earlier than November 6, 2003, is not warranted.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).   The claim for an earlier effective date is denied.


ORDER

Entitlement to an effective date earlier than November 6, 2003, for the grant of service connection for ischemic heart disease is denied.


REMAND

As explained in the Introduction, the Veteran timely appealed the issue of entitlement to an initial rating in excess of 10 percent disabling for service-connected IHD (also claimed/awarded as CAD).  While his notice of disagreement was focused more on the date the total rating was ultimately assigned, his statements make it clear that he was appealing the initial rating assigned, which includes the question of the date as of which the total rating should be granted. 

However, the statement of the case (SOC) addressed the effective date for the 100 percent rating, but did not discuss the propriety of the initial 10 percent rating.  The Veteran's procedural rights include the issuance of an SOC with respect to timely appealed issues.

Accordingly, the case is REMANDED for the following action:

Issue a supplemental statement of the case with respect to the claim of entitlement to an initial rating in excess of 10 percent for service-connected ischemic heart disease (also service-connected and rated as coronary artery disease), to include an earlier effective date for the 100 percent rating.  The case should be returned to the Board for further appellate consideration, if appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


